DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 10-17, 19, and 20 are currently pending. Claims 19 and 20 remain withdrawn. Claims 8, 9, and 18 have been cancelled. Claims 1, 4, 7, 11, and 16 have been amended. Claims 7 and 16 have been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed 16 June 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including indicating a current state of awareness of a patient based on the comparison of acquired data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a set of feature values for the long time interval based on the parameter data in each segment sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites calculating a risk severity index, comparing the calculated risk severity index to a threshold risk, and generating an alarm based on the comparison, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The generating an alarm does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the calculated risk severity index, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of receiving a long time interval of time-synchronized parameter data, dividing the long time interval into multiple segments, assigning a weight to each of the predefined set of features, and calculating a risk severity index. Obtaining data (long time interval of time-synchronized parameter data), analyzing the data (dividing the long time interval into multiple segments and assigning a weight), and calculating an output (risk severity index) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the recited steps are recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). The steps of dividing, assigning, and calculating could all be performed in the mind, as there is no specific structure that performs such steps.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 11.
Regarding claim 11, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The one or more patient monitors are generic sensors configured to perform pre-solutional data gathering activity and the processing system is configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing of the data. The calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swamy et al. ‘275 (US Pub No. 2015/0157275 – previously cited) in view of Saria et al. ‘319 (US Pub No. 2012/0290319 – previously cited) further in view of Ochs et al. ‘769 (US Pub No. 2014/0171769 – previously cited).
Regarding claim 1, Swamy et al. ‘275 teaches a computer-implemented method of monitoring a patient with respect to acute respiratory distress syndrome (ARDS) (Abstract; “Respiratory distress” may be interpreted as ARDS.), the method comprising:
receiving a long time interval of at least 30 minutes ([0040]; time period of 90 hours) of time-synchronized parameter data for each of at least two physiological parameters ([0011]), wherein the at least two physiological parameters include SpO2 and respiration rate (RR) (Abstract);
dividing the long time interval into multiple segments ([0011], [0055]), each segment containing a predefined time increment of the parameter data for each of the at least two physiological parameters;
determining a set of feature values for the long time interval based on the parameter data in each segment, wherein the set of feature values includes a feature value for each of a predefined set of features related to the particular medical condition ([0013]), wherein the predefined set of features includes at least three of:
whether an RR alarm threshold was breached during the long time interval (Fig. 3 and [0041]; The alarm is triggered when the RR/SpO2 state passes an onset of transition state, which is interpreted as an alarm threshold.),
whether a SpO2 alarm threshold was breached during the long time interval (Fig. 3 and [0041]; The alarm is triggered when the RR/SpO2 state passes an onset of transition state, which is interpreted as an alarm threshold.),
a number of segments in the long time interval where a respiration rate value exceeds an RR threshold,
a number of segments in the long time interval whether a SpO2 value is less than a SpO2 threshold ([0003]),
a number of segments having a stage 1 ARDS classification type,
a number of segments having a stage 2 ARDS classification type, and
a number of segments having a stage 3 ARDS classification type;
using a trained machine learning model ([0036]); and
calculating a risk severity index of acute respiratory distress syndrome (ARDS) for the long time interval based on the set of feature values and the weights ([0046] mentions classifying trends as uptrend, downtrend, and neutral. Further classification would be classifying the uptrend or downtrend into mild or severe categories; [0067] mentions classifying trends by mild, moderate, and severe. “Mild,” “moderate,” and “severe” are interpreted as risk severity indexes.).
Swamy et al. ‘275 teaches all of the elements of the current invention as mentioned above except for with the trained machine learning model, assigning a weight to each of the predefined set of features.
Saria et al. ‘319 teaches using a learning algorithm to assign to each feature weights that represent the feature’s contribution to the outcome ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trained machine learning model of Swamy et al. ‘275 to include assigning a weight to each of the predefined set of features as Saria et al. ‘319 teaches that this will aid in representing each feature’s contribution to the outcome, or risk severity index of ARDS.
Swamy et al. ‘275 in view of Saria et al. ‘319 teaches all of the elements of the current invention as mentioned above except for
comparing the calculated risk severity index to a threshold risk value; and
generating an alarm based on the comparison of the calculated risk severity index to the threshold risk value.
Ochs et al. ‘769 teaches comparing a calculated risk severity index to a threshold risk value ([0106]; “…the severity index value may be compared to a threshold value…”); and
generating an alarm based on the comparison of the calculated risk severity index to the threshold risk value ([0106]; “…to determine whether to provide a notification or alarm to a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swamy et al. ‘275 in view of Saria et al. ‘319 to include comparing the calculated risk severity index to a threshold risk value; and generating an alarm based on the comparison of the calculated risk severity index to the threshold risk value as Ochs et al. ‘769 teaches that this will aid in alerting that a patient’s physiological parameters are not within a predefined normal range ([0026]).
Regarding claim 2, Swamy et al. ‘275 teaches wherein the trained machine learning model is a logistic regression model ([0011], [0043], [0060]), and further comprising training the logistic regression model based on a dataset of labeled long time intervals of parameter data for each of the at least two parameters ([0015]), wherein the labeled long time intervals are labeled as either positive or negative for the particular medical condition ([0067]).
Regarding claim 3, Swamy et al. ‘275 teaches determining a slope of the parameter data in each segment, wherein the set of feature values is based further on the slopes in each segment ([0036], [0046], [0056]).
Regarding claim 4, Swamy et al. ‘275 teaches classifying each segment based on the slopes of the parameter data for each of the at least two physiological parameters, wherein each set of features values for the long time interval further includes the classification for the segments ([0046], [0048]).
Regarding claim 5, Swamy et al. ‘275 teaches assigning a color code to each segment based on the classification ([0049]); generating a progression map for the long time interval depicting the color codes for each time segment; displaying the progression map on a display device and updating the progression map on the display device after each predefined time increment ([0049]-[0054], [0059]).
Regarding claim 6, Swamy et al. ‘275 teaches further comprising recalculating the risk severity index at an interval equal to the predefined time increment such that the long time interval represents a sliding interval of most recent time-synchronized parameter data for each of at least two physiological parameters ([0013], [0015]).
Regarding claim 7, Swamy et al. ‘275 teaches further comprising generating the alarm if at least a threshold number of consecutive severity indexes exceed the threshold risk value ([0041]; “…as the RR rate rises and SpO2 begins to fall, a transition state is triggered…on continuation of this pattern for a preset time, an alarm is triggered around about 23 hours indicating developing patient distress.”).
Regarding claim 10, Swamy et al. ‘275 teaches prior to dividing the long time interval into multiple segments, performing outlier rejection for each of the at least two physiological parameters and smoothing the parameter data for each of the at least two physiological parameters ([0038]-[0039], [0043]).
Regarding claims 11-16, the cited sections of Swamy et al. ‘275, as modified by Saria et al. ‘319 and Ochs et al. ‘769, above teaches a patient monitoring system comprising the claimed elements.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swamy et al. ‘275 in view of Saria et al. ‘319 further in view of Ochs et al. ‘769 further in view of Mears et al. ‘710 (US Pub No. 2013/0172710 – previously cited).
Regarding claim 17, Swamy et al. ‘275 in view of Saria et al. ‘319 further in view of Ochs et al. ‘769 teaches all of the elements of the current invention as mentioned above except for wherein the long time interval is at least 24 hours and the predefined time increment is at least 1 hour.
Mears et al. ‘710 teaches a graph screen can display information over a period of time that can be configured by the user to be over a time interval of 6 hours, 12 hours, one day (24 hours), three days or seven days, for example. A time scale corresponding to the select time interval may be day increments, hourly increments or multiples of hourly increments ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try setting the long time interval to be at least 24 hours and the predefine time increment to be at least 1 hour as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Response to Arguments
Applicant argues that the independent claims are integrated into the practical application of patient monitoring with respect to early detection of Type I ARDS. Applicant also argues that the improvement includes the weight assignment features to adjust which data types are emphasized out of the large dataset collected over the long time period. Furthermore, Applicant argues that no mathematical concepts are recited. However, the claims merely recite receiving data (long time interval), diving the data into segments, determining a set of feature values for the data, using a learning model to assign a weight for each set of features, calculating a risk severity index, comparing the risk severity index to a threshold, and generating an alarm based on the comparison. The claims do not include any specific structure that performs these steps and could be performed mentally or by hand. Claim 11 recites patient monitors and a processing system, which are generic computer devices. The patient monitors perform the pre-solutional activity of data gathering and the processing system performs the abstract idea. Furthermore, the output step of generating an alarm does not effect a particular change. It is unclear how merely generating the alarm based on the comparison would detect Type I ARDS early. There is no recitation to what is done with the generated alarm that would detect Type I ARDS early. The claimed trained machine learning model also is a mathematical concept (see MPEP 2106.04(a)(2) C. Mathematical calculations). As such, the 35 U.S.C. 101 rejection has been maintained.
Applicant’s arguments, in conjunction with the amendments, are persuasive and the 35 U.S.C. 103 rejection has been overcome. However, upon further consideration, it was found that Saria et al. ‘319 teaches assigning a weight to teach of the predefined set of features. As such, the claims are now rejected under 35 U.S.C. 103 over Swamy et al. ‘275 in view of Saria et al. ‘418 further in view of Ochs et al. ‘769.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791